Citation Nr: 1740770	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  03-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATIVE

Michael R. Viterna, Attorney-at Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty for training from September 1976 to December 1976 in the Army National Guard, and served on active duty in the Army from June 1978 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

In August 2004, the Board recharacterized the claim for service connection for an acquired psychiatric disorder as a claim to reopen, noting that service connection had previously been denied in an unappealed December 1998 decision.  The Board then remanded the appeal for additional development.

In March 2006, the Board denied the Veteran's claim to reopen the previously denied claim of service for an acquired psychiatric disorder.  The Veteran appealed this decision.  In December 2006, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision, finding that the Board erred insofar as it failed to give proper notice pursuant to 38 U.S.C. § 5103(a) as to the Veteran's requests to open his previously denied claim.  Therefore, the Court, in pertinent part, vacated the Board's decision denying the claim to reopen the previously denied claim of service connection for an acquired psychiatric disorder, and remanded the matter to the Board.

In July 2008, July 2009, and October 2012, the Board remanded the claim to reopen for further development. 

In June 2014, the Board reopened the claim for service connection for an acquired psychiatric disorder and remanded the claim for further development, including a VA examination. 

In May 2016, the Board remanded the claim for service connection for an acquired psychiatric disability for further development.  The Board will proceed to a decision on the merits and finds no prejudice to the Veteran in doing so as his claim is being granted in full.

The Veteran most recently appointed Michael Viterna, Attorney-at-Law, as his representative, thereby revoking all prior representatives.


FINDINGS OF FACT

1. The Veteran is presumed to have been mentally sound upon entrance to active service.

2.  The evidence is in relative equipoise as to whether the Veteran's behavioral problems during service represented chronic psychiatric symptoms.

3.   Resolving any reasonable doubt in the Veteran's favor, his psychiatric symptoms exhibited during service were early manifestations of schizophrenia and those symptoms have persisted ever since.  


CONCLUSION OF LAW

The criteria to establish service connection for schizophrenia with alcohol abuse have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Duties

According to a September 1998 VA memorandum, the Veteran's original claims folder was deemed unavailable; his current record is a rebuilt folder.  The rebuilt folder does not contain the Veteran's service treatment records (STRs), which have been determined to be unavailable.  VA has a heightened duty to assist the claimant in developing the claims, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this decision, the Board grants service connection, which represents a full grant of the benefits sought on appeal; therefore, there are no further duties under the Veterans Claims Assistance Act of 2000 to notify or assist in substantiating a claim for VA benefits, and no further duties to explain how VA complied with those duties.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Background

As noted above, the Veteran's STRs are unavailable.  His military personnel records reveal that he was convicted by an April 1979 summary court martial for disrespectful language, failure to obey and order, two counts of assault, and offering to bribe a security guard.  He was confined to hard labor for 30 days and was ineligible for re-enlistment.   He separated from his second period of service in April 1980.

A January 1982 hospital discharge summary indicates that he was hospitalized for treatment of alcohol dependency and was treated in the same program in 1979.

Thereafter, a March 1984 VA treatment record indicates that the Veteran had been diagnosed with continuous alcohol abuse, alcohol withdrawal symptoms, and rule-out paranoid personality disorder.  The record indicated that "he denied having any other psychiatric problems and had never received treatment for those; however, he was quite suspicious and guarded and paranoid personality cannot be ruled out in this case." 

A March 1984 VA admission record indicates that the Veteran stated "I have trouble with my mind.  I can't think.  Beginning to hurt people I love.  On no meds.  Had about three shots today."  The treating physician stated that he was not hallucinatory or delusional.  

A May 1984 VA hospitalization record indicates that the Veteran had been diagnosed with chronic alcohol abuse, dysthymic disorder, chronic heroin abuse in remission, and paranoid personality disorder.  It further states that the Veteran "had been coming to this hospital for the last 10 years for alcohol abuse, heroin abuse."  He was discharged in June 1984.

The Veteran was hospitalized from August to September 1985 at a VA Medical Center for schizophrenia, chronic undifferentiated type; polydrug abuse, alcohol and cocaine; and passive-dependent personality.  He had been recently discharged, but was re-admitted voluntarily because of hearing voices and seeing thing with homicidal ideas, plus heavy use of alcohol.  The treating physician indicated that psychological testing did not show any clear-cut impression of schizophrenia, however there was "some evidence through the MMPI which is more of underlying paranoid schizophrenia."

He was admitted again in July 1986 where he stayed hospitalized for a couple of weeks.  He was brought in by his brother who indicated that the Veteran reported hearing voices and seeing things.  Axis I diagnosis was alcohol dependency and alcohol hallucinosis. 

A December 1987 VA treatment note indicates that the Veteran had been diagnosed with alcohol dependency continuous, history of schizophrenia in remission, and history of mixed polydrug abuse.  He last heard voices about two years ago. He reported a head injury in 1985 while drinking in South Korea while on active duty.  

A January 1988 private psychiatric hospital discharge summary indicates that the Veteran had been diagnosed with alcohol abuse and dependence and anti-social personality traits.

A December 1988 private psychiatric hospital discharge summary indicates that the Veteran had been diagnosed with schizophrenia, paranoid type, and alcohol abuse.

A March 1989 VA treatment record indicates that the Veteran had been diagnosed with alcohol intoxication and dependence, intermittent, and history of schizophrenia, undifferentiated type.  

A June 1990 private psychiatric hospital discharge summary indicates that the Veteran had been diagnosed with an organic mood disorder, depressed type, and alcohol abuse.

A September 1993 VA discharge summary indicates that the Veteran had been diagnosed with schizophrenia paranoid type, and alcohol intoxication.  He reported hearing voices on and off for eleven years, stopped by drinking.  He reported starting drinking at the age of thirteen years old as experimentation and then stopped drinking.  He re-started drinking at the age of nineteen years old and continued to the present, with brief periods of sobriety.  He admitted to hearing voices and was very suspicious.  

A July 1997 VA discharge summary notes that the Veteran had a principle diagnosis of alcoholic hepatitis and secondary diagnoses of schizophrenia and alcohol dependency/abuse.  

An April 1998 VA psychiatric treatment note indicates that the Veteran had diagnoses of schizophrenia and alcohol dependency and abuse.

A July 2001 VA psychiatric treatment note indicates that the Veteran had been diagnosed with paranoid schizophrenia and a history of alcohol abuse.  He complained of "nerve problems," had difficulty with crowded areas, felt like he was being watched and followed, did not trust anybody, and claimed he heard voices intermittently.  He denied any use of illicit drugs or alcohol.  

An April 2002 VA consultation note indicates that the Veteran had been diagnosed with paranoid schizophrenia and depressive disorder, and was currently receiving treatment.

A November 2007 VA mental health intake assessment note indicates that the Veteran reported having schizophrenia since he was 21 years old.  

An October 2009 VA treatment note indicated that the Veteran reported experiencing auditory hallucinations since the age of 21.  He was noted to be a poor historian.  A diagnosis of paranoid schizophrenia was noted.  

A May 2010 VA psychiatric treatment note indicated that the Veteran "talked about how out of control his paranoia and hallucinations were in the 80's and 90's, even driving him to jump in the river once (he swam to safety).  His last hospitalization was in 1997 and he's been compliant with meds [sic] since."

A February 2011 VA psychiatric treatment note indicated that the Veteran had a long-standing paranoid schizophrenic illness and was last hospitalized in 2008.  

A February 2012 VA psychiatric treatment note indicates that the Veteran had a diagnosis of paranoid schizophrenia, very stable, and had used no alcohol or drugs over the past 20 years. 

In November 2013, the Veteran's sister stated that he was bright, energetic, and ambitious prior to service.  However, he returned home after active duty a different person.  She described him upon his return home as "jittery and shell shock like."  "He would talk to himself all the time, and when he heard the sounds of an aircraft he would jump down on the floor and tell everyone to get down they are about to start shooting at us.  He would grab his rifle and hide behind the sofa to take cover."  She stated that he started drinking liquor so much he would pass out in the streets and was hospitalized.

In November 2013, the Veteran's other sister stated that after the war, he was never the same.  She stated that he was always irritated and would get mad.  He started talking to himself and would go crazy at banging noises.

In February 2014, the Veteran submitted an internet article from the National Institutes of Health titled, "Early signs, diagnosis, and therapeutics of the prodromal phase of schizophrenia and related psychotic disorders."  The article defined the prodrome as the "period of subclinical signs and symptoms that precedes the onset of psychosis," and stated that "prodromal individuals are often adolescents and young adults experiencing mild or moderate disturbances in perception, cognition, language, motor function, will, initiative, level of energy, and stress tolerance."  He also submitted a medical treatise article titled, "Co-Occurring Alcohol Use Disorder and Schizophrenia."  The article stated that "alcohol use disorder is the most common co-occurring disorder in people with schizophrenia."

The Veteran was afforded a VA compensation examination in September 2014.  He was diagnosed with schizophrenia.  The VA examiner opined that the condition claimed was less likely than not incurred in or caused by service.  The VA examiner stated that he could not locate any service treatment records or any treatment records documenting symptoms of a psychotic disorder while in the military or soon after discharge from the military.  He stated that post-service treatment records revealed a long history of alcohol abuse starting at age nine and the Veteran reported drinking regularly since he was 16 years old.  Other medical records mentioned use of heroin starting at age 15, as well as cocaine.  For these reasons, the VA examiner stated that he could not comment on the relationship between sole use of alcohol and a psychotic disorder without resorting to mere speculation.  In May 2016, the Board found that this examination was incomplete and directed that the Veteran be afforded a new examination.

The Veteran was afforded an additional VA examination in May 2017.  The VA examiner diagnosed him with chronic schizophrenia and stated that no medical opinion could be rendered due to the unavailability of the Veteran's service treatment records.  The examiner further stated that due to the lack of service treatment records, she could not comment on the relationship between the use of alcohol and a psychotic disorder with resorting to mere speculation.  Consistent with the findings in the May 2016 remand, this opinion is also inadequate, as it does not provide an adequate opinion as to the etiology of the Veteran's currently diagnosed schizophrenia. 


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b). 

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A mere history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1995).

The Veteran in this case is diagnosed with a psychosis, namely schizophrenia.  A psychosis is listed as a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. § 3.303 (b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.

For a chronic disease, such as psychosis, service connection may be established under 38 C.F.R. § 3.303 (b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Claim for Schizophrenia - Analysis

The Veteran asserts that service connection is warranted for schizophrenia.  Specifically, he contends that his current schizophrenia first manifested during active service and has been continuous ever since. 
  
With resolution of any doubt in the Veteran's favor, the Board finds that service connection for schizophrenia is warranted.  As an initial matter, the medical evidence shows that the Veteran has a current diagnosis of schizophrenia.  See September 2014 VA examination report. 

As indicated, the Veteran's STRs are deemed unavailable; however it is presumed that an entrance examination was provided prior to his active duty service.  Thus, the Veteran is presumed sound at service entrance into active service for the claimed psychiatric disability.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  

The Board is also cognizant of medical evidence containing the Veteran's report that he abused alcohol prior to service; however, the Veteran's sole report is insufficient to rebut the presumption of soundness by the high evidentiary burden of clear and unmistakable evidence that his alcohol abuse or any other psychiatric disorder pre-existed service.  For these reasons, he is presumed to have been sound for the claimed disability upon entry into active service.  

The STRs are unavailable, and the claims file does not otherwise document a psychiatric diagnosis during service.  However, the record does indicate that the Veteran exhibited behavioral problems during service.  In this regard, the Veteran's military personnel records reveal that he was convicted by an April 1979 summary court martial for disrespectful language, failure to obey and order, two counts of assault, and offering to bribe a security guard.  He was confined to hard labor for 30 days and was ineligible for re-enlistment.  The Board concludes that the Veteran's behavioral problems during service represented psychiatric symptoms during service.  An in-service event is therefore conceded.  

The etiology opinions obtained by VA examiners are inadequate to decide the claim.  Further development could be undertaken so as to obtain yet another etiology opinion accompanied by adequate rationale.  

Nevertheless, the Board also considers the applicability of under 38 C.F.R. § 3.303 (b) in this case, and a review reflects that the evidence is at least in relative equipoise as to whether the Veteran's documented alcohol abuse in the years immediately after service discharge with subsequent diagnosis of schizophrenia was a manifestation of the psychiatric symptoms displayed during service.  Less than two years after service discharge, the Veteran was hospitalized for treatment of alcohol dependency and the report indicates that he was treated in the same program in 1979.  See January 1982 hospital discharge summary report.  The Board notes that the Veteran was still in active service in 1979.  Although the exact date of the Veteran's earlier treatment at the VAMC is unclear, the summary report clearly shows that the Veteran had already undergone treatment for alcohol dependency, thus, even close to the Veteran's discharge from active service.     

Evidence in further support of this finding includes the medical treatise articles submitted by the Veteran and his attorney.  An article from the National Institute of Mental Health indicates that schizophrenia affects men more than women, and the prodromal period of schizophrenia usually begins between 16 and 30 years of age.  Another article reflects that an alcohol use disorder co-occurs with schizophrenia.  These articles are general in nature.  Nonetheless, when coupled with the Veteran's medical evidence, they, at the very least, tend to support a finding that his behavioral problems, including alcohol abuse, both during service and immediately thereafter, were early manifestations of schizophrenia and persisted since then.   With resolution of all reasonable doubt in the Veteran's favor, his psychiatric symptoms have been continuous since the end of his second period of active service.  The record does not contain an intercurrent cause.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that symptoms of schizophrenia initially manifested in service, and have been continuous since service separation.  Accordingly, the appeal is granted.

ORDER

Service connection for schizophrenia with alcohol abuse is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


